Opinion by
Judge Blatt,
Richard Z. Kinard, Frederick W. Pfefferle, and Citizens Concerned About the Mall appeal here from an order of the Court of Common Pleas of Montgomery County affirming the grant of a zoning variance by the Zoning Hearing Board of Abington Township (Board). The issues raised here were adequately disposed of in the court below, which found no abuse of discretion on the part of the Board. We agree and shall therefore affirm on the basis of President Judge Lowe’s well-reasoned opinion at 106 Montg. Co. L.R. 241 (1979).
Order
And Now, this 6th day of June, 1980, the order of the Court of Common Pleas of Montgomery County in the above-captioned matter is hereby affirmed.